 Case 1:17-cr-00378-AMD Document 26 Filed 03/22/19 Page 1 of 1 PageID #: 107




                                            March 22, 2019


By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:   United States v. Parveg Ahmed, 17 CR 378 (AMD)

Dear Judge Donnelly,

       I write to request an adjournment of the sentencing in the above captioned
case, presently schedule for April 3, 2019, for approximately two months. The
adjournment is necessary to allow Mr. Ahmed to respond to the recently disclosed
presentence investigation report and prepare for sentencing. AUSA Josh Hafetz has
consented to the requested adjournment.

      Thank you for your attention to this matter.

                                            Respectfully submitted,

                                                     /s/

                                            Michael K. Schneider, Esq.
                                            (718) 330-1161

cc:   Clerk of the Court (by ECF)
      Mr. Craig Heeren, Assistant U.S. Attorney (by ECF)
      Ms. Margaret Lee, Assistant U.S. Attorney (by ECF)
      Mr. Parveg Ahmed (by U.S. Mail)
